No.    89-572
                         IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                 1990



      IN RE THE MARRIAGE OF
      PEGGY MAHAFFEY,
                         Petitioner and Respondent,
                  and
      BOYD MAHAFFEY,
                         Respondent and Appellant.



      APPEAL FROM:            District Court of the Eighth Judicial District,
                              In and for the County of Cascade,
                              The Honorable John M. McCarvel, Judge presiding.


      COUNSEL OF RECORD:

                   -- For Appellant:
       CC?
                   -.         Brett C. Asselstine, Great Falls, Montana
      N
       '--I   *
                   , #
       I-i               For Respondent:
--J    (.L:                   E. Lee LeVeque, Great Falls, Montana


                                                  Submitted on Briefs:   May 3, 1990
                                                              Decided:   June 7, 1990
                                                   0)




                                           r
                                               Clerk
Chief Justice J. A. Turnage delivered the Opinion of the Court.
     The District Court for the Eighth Judicial District, Cascade
County, entered judgment dissolving the parties' marriage and
distributing marital property. Boyd Mahaffey appeals. We affirm.
     The issues are:
     1.     Did the District Court abuse its discretion by denying
Boyd Mahaffey's motion to continue the trial for thirty days due
to his bad health?
     2.     Did the court err in determining that the parties had
entered into a common law marriage?
     3.      Did the court make an inequitable distribution of
property?
     Peggy Mahaffey (Peggy) filed a petition for dissolution of
marriage from Boyd Mahaffey     (Boyd) in December 1988.    In his
response to the petition, Boyd denied that the parties had entered
into a marriage.    A pretrial conference was set for May 22, 1989.
Boyd moved to continue the conference because he was ill and had
been in the hospital.     Peggy objected to a continuance and the
conference was held.
     Trial was set for July 7, 1989, but on July 5, Boyd moved for
and was granted a continuance because he was hospitalized for high
blood pressure. Trial was reset for August 4.     On August 2, Boyd
moved for a thirty-day continuance because of his emphysema and
hypertension.    That motion was denied.
     At trial, Peggy presented evidence that she and Boyd had
entered into a common law marriage on July 30, 1985. At that time,
she was thirty-six and he was fifty-nine.    No children were born
of their union.   A home built in 1987 in Great Falls was the only
marital property the court was asked to distribute.    Both parties
testified at trial, as did several witnesses for each side.
     The court concluded that a common law marriage had been
entered, that the marriage was irretrievably broken, and that Boyd
should pay Peggy half the value of the marital home, or $44,892.
From that judgment, Boyd appeals.
                                 I
     Did the District Court abuse its discretion by denying Boyd's
motion to continue the trial for thirty days due to his bad health?
     Boyd contends that he was obviously sick at the time of trial,
that he was physically and mentally unable to assist his counsel,
and that he was unable to understand the proceedings and to testify
coherently.   He states that Peggy made no showing that she would
have been prejudiced by an extension of time and that the trial
court's failure to grant the extension was an abuse of discretion.
     The record shows that Boyd was present at the August 4 trial
and that he testified extensively in his own behalf.   Although the
court noted that Boyd was ill, his illness did not prevent him from
presenting his case.   The motion for continuance of the August 4
court date followed several other motions for continuances by Boyd.
We hold that the District Court did not abuse its discretion in
denying Boyd's motion for a further continuance.
                                 I1
     Did the court err in determining that the parties had entered
into a common law marriage?
     To establish a common law marriage in Montana, it must be
shown that parties capable of consenting to the marriage did so by
mutual assent and agreement and that they established the marriage
by cohabitation and repute.    In re Marriage of Geertz (1988), 232
Mont. 141, 145, 755 P.2d 34, 37.      Boyd argues that there was no
showing that he was competent to enter into a marriage, that there
was no present agreement to be married, and that Peggy did not
establish the element of cohabitation and repute.
     There is nothing in the record to indicate that Boyd was
incompetent to consent to marriage in July 1985.     In the absence
of any evidence that Boyd was incompetent, we conclude that no
finding was necessary on that point.
     Peggy testified that she and Boyd exchanged wedding rings on
July 30, 1985, intending to be husband and wife and to go through
the actual ceremony later.    Boyd testified that they agreed only
to cohabit for the present and to marry later.      Where evidence
conflicts, it is the province of the finder of fact to resolve the
conflict, and this Court's function is to determine only whether
substantial evidence supports the findings.      In re Support of
Rockman (1985), 217 Mont. 498, 501, 705 P.2d 590, 591. We conclude
that substantial evidence supports the finding that Boyd and Peggy
were married when they exchanged wedding rings on July 30, 1985.
     Although Boyd presented testimony to the contrary, Peggy
produced a number of witnesses who testified that she and Boyd
lived together and held themselves out as a married couple. These
included   friends, family, coworkers, and    the contractor who
designed the new home in Great Falls.    Witnesses testified that
at Peggy's daughter's January 1988 wedding, Boyd "gave away1'the
bride, and the wedding invitations were issued by "Mr. and Mrs.
Boyd Mahaffey."   Other witnesses testified that Boyd introduced
Peggy as ' m wife."
          'y            Peggy was insured on Boyd's automobile
liability coverage as Peggy Mahaffey. We conclude that substantial
evidence supports the court's findings as to cohabitation and
repute.
     In sum, we conclude that Peggy presented substantial evidence
that she and Boyd were married by mutual agreement and that they
established the marriage by cohabitation and repute. We hold that
the District Court did not err in determining that the parties had
entered into a common law marriage.
                               I11
     Did the court make an inequitable distribution of property?
     Boyd maintains that an equal division of the value of the
house was inequitable because this marriage was of short duration,
there were no children born of the marriage, and Peggy did not
contribute to the marital assets. He argues that the house should
be his alone.       The parties stipulated to the division of all other
property they owned.
     This Court will reverse a property distribution only upon a
showing that the district court has acted arbitrarily or committed
a clear abuse of discretion.       In re Marriage of Hall (1987), 228
Mont. 36, 39, 740 P.2d         684, 686.    Peggy testified that she
contributed $10,000 toward the value of the home.         She produced
receipts at trial totaling nearly $7,000.        She further testified
that she assisted in painting the interior of the home, selected
carpeting and draperies, and did cooking, cleaning, housework, and
laundry during the marriage.        The court found that Boyd had the
financial means to pay Peggy $44,892.       We hold that the court did
not abuse its discretion in dividing the value of the home equally
between the parties.
    Affirmed    .
We concur: